On December 12,1995, it was ordered that the defendant, Raymond Schwandt, for the offense of Assault, a Felony, is hereby ordered confined at the Montana State Prison for a term of ten (10) years. It is hereby further specifically ordered that the defendant shall not be eligible for parole until the defendant has successfully enrolled in, attended and completed all chemical dependency counseling and treatment programs available at or through Montana State Prison. It is the further specific order of the Court that the above-named defendant shall not be eligible for parole until the said defendant has successfully enrolled in, attended and completed all mental health treatment available at or through Montana State Prison. It is the order of the Court that the defendant shall be given credit for 33 days served in the Beaverhead County Jail while awaiting judgment and sentence in this matter.
On May 24,1996, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Done in open Court this 24th day of May, 1996.
Chairman, Hon. Ted O. Lympus
Member, Hon. Jeffrey M. Sherlock
Member, Hon. William Neis Swandal
The Sentence Review Board wishes to thank Raymond Schwandt for representing himself in this matter.